Citation Nr: 0428530	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  02-21 392	)	DATE
	)
		)                
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchitis, claimed 
as due to exposure to herbicides.

2.  Entitlement to service connection for arthritis, claimed 
as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, 
claimed as due to exposure to herbicides.

4.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) from an August 2001 RO decision which granted service 
connection for PTSD and assigned a 50 percent rating for the 
condition, a September 2002 RO decision which denied a TDIU 
rating, and May 2003 and February 2004 RO decisions which 
denied service connection for bronchitis, arthritis, and 
hypertension on both a direct basis and as a result of 
exposure to herbicides.  The veteran appeals for service 
connection for bronchitis, arthritis, and hypertension, a 
higher rating for service-connected PTSD, and a TDIU rating.


FINDINGS OF FACT

1.  Bronchitis began many years after service, and was not 
caused by any incident of service including herbicide 
exposure during service in Vietnam.

2.  Arthritis began many years after service, and was not 
caused by any incident of service including herbicide 
exposure during service in Vietnam.

3.  Hypertension began many years after service, and was not 
caused by any incident of service including herbicide 
exposure during service in Vietnam.

4.  The veteran's PTSD produces no more than some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.

5.  The veteran's only service-connected disability is PTSD, 
which is currently rated as 50 percent disabling.  His 
service-connected disability does not preclude him from 
securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Arthritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

5.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from March 1966 
to March 1969.  Service records show that he served overseas 
in Vietnam from August 1968 to March 1969.  Service medical 
records show no indication of the presence of arthritis, and 
are also negative for any indication of hypertension.  His 
blood pressure at the time of his enlistment examination was 
110/84, and was 126/64 at the time of his separation 
examination.  Records from June 1966 show that he indicated 
that he had bronchitis, but no diagnosis was made and no 
evidence of bronchitis is shown on his separation 
examination.

VA outpatient treatment records dated in 1999 show the 
veteran reporting various PTSD symptoms in August.  He 
reported that he experienced intrusive thoughts of events in 
Vietnam, nightmares, depression, shortness of breath, 
avoidance of war stimuli, irritability, hypervigilance, 
exaggerated startle response, isolation from others, and 
decreased interest in social activities.  He said he was 
currently divorced from his third wife and had one child.  He 
stated that he had last been employed four years previously, 
and had been fired from this job after his divorce.  He 
reported a history of domestic violence with one arrest.  
Objectively, he was alert and oriented.  His speech was rapid 
and tangential.  His mood and affect were congruent and 
appeared mildly dysphoric.  His memory was intact.  He 
reported auditory hallucinations in the past.  He said he was 
able to predict future events at times.  He denied suicidal 
ideation, but said he had experienced homicidal ideation in 
the past.  There was no indication of a formal thought 
disorder, but he displayed evidence of suspicious ideation.  
The examiner's impressions included PTSD, and he was given a 
Global Assessment of Functioning (GAF) score of 55.  
Hypertension and arthritis were also indicated as 
impressions.  Subsequent to this evaluation, he began 
attending a PTSD support group.

In September 1999, the veteran submitted his claim for 
service connection for PTSD.

Private medical records dated in November 1999 show that the 
veteran complained of hypertension of ten months' duration at 
this time.  This was associated with headaches and dizziness.  
He was indicated as having no hallucinations or delusions at 
this time.  Mild osteophyte formation was noted in his 
lumbosacral spine which was suggestive of early degenerative 
joint disease.  Diagnostic conclusions included hypertension 
of recent onset without end organ damage, chronic low back 
pain and multiple joint pains, and anxiety state with normal 
mental status.  Other private medical records from November 
1999 indicate moderate ventilatory defect, no airflow 
limitation, mild restrictive ventilatory defect, and 
moderately reduced transfer factor for carbon monoxide.  

VA outpatient treatment records dated in 2000 show the 
veteran attending a PTSD support group during this time.  In 
March 2000, he reported that he became angry and irritated 
easily, and did not want to talk about Vietnam.  He had 
pressured speech, but no flight of ideas.  He was not 
delusional and was not hallucinating.  He was goal-directed 
and had good eye contact.  His short-term and long-term 
memory was good, and he was not suicidal or homicidal.  

Social Security Administration (SSA) records dated in October 
2000 show that the veteran was found to be under a disability 
as of September 28, 1998.  His primary diagnosis was 
disorders of the back (discogenic and degenerative), and his 
secondary diagnosis was tendon tear of the right foot with 
chronic pain.

In October 2000, the veteran was given a VA PTSD examination.  
He said that he was exposed to killing on a daily basis in 
Vietnam.  He reported that he had been married three times, 
and had one daughter.  He had worked several jobs after 
Vietnam, but had not been employed for the previous five 
years.  He reported an increased startle response upon 
hearing loud noises.  Objectively, he was alert and oriented, 
with poor eye contact.  His mood was depressed, and his 
affect was sad.  He denied auditory and visual 
hallucinations, as well as suicidal and homicidal ideations.  
His insight and judgment were good.  He reported that he had 
difficulty concentrating, decreased energy, and diminished 
interest in things.  There was some evidence of psychomotor 
retardation.  He said he had recurrent and intrusive 
distressing recollections of events from Vietnam, and tried 
to avoid Vietnam stimuli.  He had a restricted range of 
affect, and marked diminished interest in significant 
activities.  He said he felt detached and estranged from 
others.  The examiner noted that there was no evidence of 
delusional thought or cognitive impairment.  It was noted 
that he was unable to work and his social impairment was 
severe, but he was not a danger to himself or others.  The 
examiner's diagnoses were PTSD and major depression, 
recurrent.  Hypertension and bronchitis were also noted.  He 
was given a GAF score of 60.

VA outpatient treatment records from November 2000 show that 
the veteran was noted as having a history of hypertension and 
bronchitis.  He said he had a dry cough for the previous 2 
years which was triggered by emotions and physical activity.  
Following pulmonary functioning tests, he was assessed with a 
chronic cough which was likely secondary to chronic 
obstructive pulmonary disease (COPD), and restrictive changes 
in pulmonary functioning tests which were likely secondary to 
COPD.  

In January 2001, the veteran was given a VA general medical 
examination.  It was noted that he had right foot 
degenerative joint disease and arterial hypertension.  A 
history of chronic bronchitis was also indicated.  He was 
currently taking several medications as well as using 
inhalers.  His blood pressure at the time of the examination 
was 162/98.  Following physical examination, the examiner's 
diagnoses included arterial hypertension on medication and 
COPD with bronchitis.  

A VA spine examination was also given to the veteran in 
January 2001.  Diagnoses rendered in connection with this 
examination included degenerative disc disease of the 
cervical spine and residual arthritis secondary to trauma and 
surgery of the right ankle with some mild instability.

Also in January 2001, the veteran was given a VA foot 
examination.  His medical history was noted as being 
significant for degenerative joint disease of the lumbar and 
cervical spine, as well as for bronchitis and hypertension.  
Impressions from this examination included hypertension and 
PTSD.

In May 2002, the veteran submitted his claim for a TDIU 
rating.  He reported that he had last worked in June 1995 as 
a mental health worker at the South Florida Evaluation and 
Treatment Center in Miami, Florida.  He said his PTSD 
prevented him from being employed, and he was currently 
receiving outpatient treatment for PTSD.  He indicated that 
he did not leave his employment because of disability, and 
did not expect to receive disability retirement benefits or 
workers compensation benefits.  He indicated that he had a 
high school education, but no other type of training or 
education.

In March 2003, the veteran submitted his claims for service 
connection for bronchitis, arthritis, and hypertension, as a 
result of exposure to Agent Orange in Vietnam.

VA outpatient treatment records dated in 2002 and 2003 show 
the veteran continuing to attend a PTSD support group during 
this time.  PTSD symptoms indicated during this time included 
nightmares, flashbacks, anxiety, depression, and difficulty 
sleeping.  His memory was indicated as being good during this 
time, and he was cooperative.  He was not suicidal or 
homicidal, was not psychotic, and had no delusions.  Various 
records during this time show indications of COPD, 
degenerative joint disease of the spine, and controlled 
hypertension.

In a letter dated in July 2003, Dr. Enrique Sueiro, a VA 
staff psychiatrist at the PTSD clinic in Miami, stated that 
the veteran was diagnosed with and being treated for PTSD.  
It was indicated that the veteran was followed on a regular 
basis for group psychotherapy and medication follow-up.  Dr. 
Sueiro opined that the veteran's PTSD had interfered 
significantly with his ability to function in a social and 
occupational role and in his relationships with friends and 
family members.  A GAF score of 45 was indicated.  

In January 2004, the veteran was given a VA PTSD examination.  
It was indicated that he had been living by himself for the 
previous two months, and had lived with his mother prior to 
that time.  He had not worked since 1996 primarily because of 
spinal cord problems.  He had not been hospitalized for 
psychiatric reasons, but was currently seen by a psychiatrist 
on an outpatient basis about once a month.  He was currently 
on medication and was attending group therapy.  He reported 
that he didn't deal well with people and tried to stay to 
himself.  He said he avoided war stimuli.  He indicated that 
his concentration was lousy, and that he had sleep difficulty 
and nightmares.  He said he didn't like people to approach 
him from behind, and he had a quick temper.  On objective 
examination, he was alert and oriented and made good eye 
contact.  He was cooperative and in no apparent distress.  
His affect was blunted and his mood was anxious.  His speech 
was clear, coherent, goal-directed, and unpressured.  He had 
no flight of ideas or looseness of association.  He had no 
suicidal or homicidal ideations, no auditory or visual 
hallucinations, and no delusions.  His higher cortical 
functions were intact and his proverb interpretations were 
abstract.  His insight and judgment were fair.  The 
examiner's diagnoses included PTSD of moderate severity, 
degenerative disc disease, hypertension, and COPD.  He was 
given a GAF score of between 55 and 60.  The examiner 
commented that his PTSD was of moderate severity, and his 
symptoms interfered with his sleep in a sense of relatedness 
to others.  

II.  Analysis

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in letters 
dated in June 2002, March 2003, and June 2003, as well as in 
the November 2002 and October 2003 statements of the case and 
the October 2003 and March 2004 supplemental statements of 
the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c),(d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
VA examinations have been provided where necessary to decide 
the claims on appeal.  Service, VA, and private medical 
records have been associated with the claims file, and there 
do not appear to be any outstanding medical records that are 
relevant to this appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

A.  Service connection for bronchitis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who served in Vietnam between January 9, 1962 and 
May 7, 1975 is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange) during such service.  
In the case of such a veteran, service connection based on 
herbicide exposure will be presumed for certain specified 
diseases if they become manifest to a compensable degree 
within specified periods of time after service.  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2003). 

The veteran served in Vietnam during his 1966-1969 active 
duty, and thus is presumed to have been exposed to certain 
herbicide agents, including Agent Orange.  However, the 
regulations do not provide for presumptive service connection 
for bronchitis, and therefore presumptive service connection 
is not warranted for this disability.  38 U.S.C.A. § 1116, 38 
C.F.R. §§ 3.307, 3.309 (2003).
  
The Board has considered whether service connection is 
otherwise warranted.   See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

The veteran's service medical records from his 1966-1969 
active duty show a complaint of bronchitis on one occasion; 
however, this was the veteran's assessment and no diagnosis 
of bronchitis was made, and no chronic finding of bronchitis 
is shown on the separation examination.  There is no evidence 
of bronchitis in the post-service medical records until over 
30 years after service, when it is indicated along with 
findings of COPD.  The Board finds that a VA examination with 
opinion is not warranted in this case, as there is no 
competent medical evidence which would indicate that current 
bronchitis is the result of any event, injury, or disease 
occurring in service.  There are no proven predicate facts 
upon which a doctor could make a competent medical opinion on 
any relationship between current bronchitis and service.  See 
38 C.F.R. § 3.159(c)(4).  The veteran's own lay assertions as 
to diagnosis and etiology of bronchitis are not competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  There is no competent medical evidence of record 
which suggests that any current bronchitis is related to the 
veteran's active duty.  

Claims for service connection based on Agent Orange exposure 
are unique in that entitlement under the presumption codified 
in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309 is 
based on an analysis of scientific evidence, ordered by 
statute.  38 U.S.C.A. § 1116(b).  According to the Agent 
Orange Act, the National Academy of Sciences (NAS) was 
selected (as an independent, nonprofit scientific 
organization, with appropriate expertise, and which was not 
part of the federal government) to review and evaluate the 
available scientific evidence regarding associations between 
diseases and exposure to dioxin and other chemical compounds 
in herbicides.  To date, the NAS, and the VA Secretary, have 
found no positive association between herbicide exposure and 
the subsequent development of bronchitis.  See 68 Fed. Reg. 
27630 (2003).  

The weight of the credible evidence demonstrates that the 
veteran's bronchitis began many years after service and was 
not caused by any incident of service including exposure to 
herbicides in Vietnam.  The preponderance of the evidence is 
against the claim for service connection for bronchitis.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).    

B.  Service connection for arthritis

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As indicated above, the veteran is presumed to have been 
exposed to certain herbicide agents, including Agent Orange.  
However, the herbicide regulations do not provide for 
presumptive service connection for arthritis, and therefore 
presumptive service connection on the basis of herbicide 
exposure is not warranted for this disability.  38 U.S.C.A. § 
1116, 38 C.F.R. §§ 3.307, 3.309 (2003).

In considering whether service connection for arthritis is 
otherwise warranted, the Board notes that the veteran's 
service medical records are negative for arthritis, and 
arthritis is also not shown to be present within the one year 
presumptive period following service.  Arthritis is first 
shown in post-service medical records over 30 years after 
service, and there is no competent medical evidence of record 
which suggests that any current arthritis is related to the 
veteran's active duty.  Due to the lack of any evidence of 
arthritis during service or within the one year presumptive 
period following service, there are no proven predicate facts 
upon which a doctor could make a competent medical opinion on 
any relationship between current arthritis and service, and 
thus a VA examination is not warranted for this condition.  
See 38 C.F.R. § 3.159(c)(4).  The veteran's own lay 
assertions as to diagnosis and etiology of arthritis are not 
competent medical evidence.  Espiritu, supra.     
   
To date, the NAS, and the VA Secretary, have found no 
positive association between herbicide exposure and the 
subsequent development of arthritis.  See 68 Fed. Reg. 27630 
(2003).  

The weight of the credible evidence demonstrates that the 
veteran's arthritis began many years after service and was 
not caused by any incident of service including exposure to 
herbicides in Vietnam.  The preponderance of the evidence is 
against the claim for service connection for arthritis.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.    

C.  Service connection for hypertension

Service connection will be rebuttably presumed for certain 
chronic diseases, including hypertension, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As indicated above, the veteran is presumed to have been 
exposed to certain herbicide agents, including Agent Orange.  
However, the herbicide regulations do not provide for 
presumptive service connection for hypertension, and 
therefore presumptive service connection on the basis of 
herbicide exposure is not warranted for this disability.  38 
U.S.C.A. § 1116, 38 C.F.R. §§ 3.307, 3.309 (2003).

In considering whether service connection for hypertension is 
otherwise warranted, the Board notes that the veteran's 
service medical records do not show hypertension on the 
entrance examination, the separation examination, or during 
service.  Hypertension is also not shown to be present within 
the one year presumptive period following service.  
Hypertension is first shown in post-service medical records 
over 30 years after service, and there is no competent 
medical evidence of record which suggests that any current 
hypertension is related to the veteran's active duty.  Due to 
the lack of any evidence of hypertension during service or 
within the one year presumptive period following service, 
there are no proven predicate facts upon which a doctor could 
make a competent medical opinion on any relationship between 
current hypertension and service, and thus a VA examination 
is not warranted for this condition.  See 38 C.F.R. § 
3.159(c)(4).  The veteran's own lay assertions as to 
diagnosis and etiology of hypertension are not competent 
medical evidence.  Espiritu, supra.     
   
To date, the NAS, and the VA Secretary, have found no 
positive association between herbicide exposure and the 
subsequent development of hypertension.  See 68 Fed. Reg. 
27630 (2003).  

The weight of the credible evidence demonstrates that the 
veteran's hypertension began many years after service and was 
not caused by any incident of service including exposure to 
herbicides in Vietnam.  The preponderance of the evidence is 
against the claim for service connection for hypertension.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Increased rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

PTSD is rated 50 percent when it results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  PTSD is rated 70 percent when it produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  PTSD is rated 100 percent 
when it produces total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

With regard to the veteran's occupational status, the 
evidence shows that he has not worked for a number of years.  
SSA disability benefits were granted on the basis of back 
disorders and a right foot disorder.  The Board notes that 
the veteran is not service-connected for back disorders or a 
right foot disorder, and disability from a non-service-
connected condition is not to be considered when rating a 
service-connected disorder.  38 C.F.R. § 4.14.  Socially, the 
veteran has been married three times and has one child.  He 
has indicated that he does not like to be around people and 
prefers to isolate himself.  He is currently living alone.  

PTSD symptoms reported by the veteran include nightmares, 
flashbacks, depression, anxiety, difficulty sleeping, 
intrusive thoughts, hypervigilance, hyperarousal, avoidance 
of war stimuli, and irritability.  At his most recent VA 
examination, he was alert, oriented, and cooperative.  He had 
a blunted affect and an anxious mood.  His speech was clear, 
coherent, goal-directed, and unpressured.  He had no flight 
of ideas or looseness of association.  He had no suicidal or 
homicidal ideations, no auditory or visual hallucinations, 
and no delusions.  His higher cortical functions were intact 
and his proverb interpretations were abstract.  His insight 
and judgment were fair.  The examiner indicated that his PTSD 
was of moderate severity.  Other VA medical evidence of 
record shows similar findings and suggests impairment from 
PTSD which is moderate in nature.

In evaluating the evidence, the Board has noted the various 
GAF scores which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  During the time since service connection for 
PTSD became effective, there have been various GAF scores, 
but all but one of these scores have been between 55 and 60.  
Under DSM-IV, a GAF score of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  At his most recent VA 
examination, the veteran was indicated as having moderate 
PTSD.  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.
  
Upon consideration of all the evidence, the Board finds that 
the veteran's unemployment is the result of non-service-
connected ailments, and is not due to service-connected PTSD.  
The veteran is currently living alone and prefers to be by 
himself, but has also been married several times and has one 
child.  The weight of the evidence establishes that his PTSD 
is more productive of a level of occupational and social 
impairment which causes reduced reliability and productivity 
due to various symptoms as listed in the 50 percent rating 
criteria for Diagnostic Code 9411, rather than a level of 
occupational and social impairment which causes deficiencies 
in most areas due to various symptoms as listed in the 70 
percent rating criteria for Diagnostic Code 9411.  Few of the 
symptoms listed in the criteria for a 70 percent rating are 
shown, nor has it been demonstrated that the veteran's PTSD 
results in the 70 percent rating requirement of occupational 
and social impairment with deficiencies in most areas due to 
various symptoms.  Impairment from PTSD more nearly 
approximates the criteria for a 50 percent rating rather than 
the criteria for a 70 percent rating, and thus the lower 
rating of 50 percent is appropriate.  38 C.F.R. § 4.7.

The Board notes that this is an initial rating case, on the 
granting of service connection, and thus consideration must 
be given to whether "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) are warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Upon review of the record, the Board finds 
"staged ratings" to be inapplicable here, as the evidence 
does not show that the severity of veteran's PTSD has 
warranted a rating higher than 50 percent since the time 
service connection became effective.

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 50 percent for 
PTSD.  Thus the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

E.  TDIU rating

A total disability rating based on individual unemployability 
(i.e., a TDIU rating) may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Where these percentage 
requirements are not met, entitlement to benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. §§ 
3.321(b), 4.16(b).  The Board does not have the authority to 
assign an extraschedular TDIU rating in the first instance, 
although appropriate cases must be referred to the Director 
of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi , 15 Vet. 
App. 1 (2001). 

The veteran's only service-connected disability is PTSD, 
which is currently rated 50 percent.  Thus, he does not 
satisfy the percentage rating standards for a TDIU rating and 
the Board must consider whether referral to the designated VA 
official for consideration of a TDIU rating on an 
extraschedular basis is warranted.  Bowling, supra.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The evidence shows that the veteran has a high school 
education and has held several different jobs since his 
separation from service.  He has been unemployed since the 
late 1990's.  SSA disability benefits were granted on the 
basis of back disorders and a right foot disorder.  In 
addition to these non-service-connected conditions, he has 
other non-service-connected ailments which contribute to his 
overall disability picture.  Impairment from these non-
service-connected conditions may not be considered in support 
of a claim for a TDIU rating.  38 C.F.R. § 4.19.

In considering whether impairment from the veteran's service-
connected PTSD alone precludes employment, the Board finds 
that the evidence as a whole does not suggest that service-
connected PTSD in itself renders the veteran unable to secure 
and follow a substantially gainful occupation.  At his most 
recent VA examination, the veteran's PTSD was described as 
being moderate and it was not indicated that PTSD precluded 
employment.  While PTSD may interfere with work, it is not of 
a nature or severity to prohibit performance of many jobs.  
In the absence of evidence suggesting that PTSD alone renders 
the veteran unemployable, referral of the case to the 
Director of Compensation and Pension Service for 
consideration of a TDIU rating on an extraschedular basis is 
not warranted.  Bowling, supra.  

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for bronchitis claimed as due to exposure 
to herbicides is denied.

Service connection for arthritis claimed as due to exposure 
to herbicides is denied.

Service connection for hypertension claimed as due to 
exposure to herbicides is denied.

A rating higher than 50 percent for PTSD is denied.

A TDIU rating is denied.



	                        
____________________________________________
C. W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



